NOTICE OF ALLOWANCE
The amendments and response filed 20 September 2021 are acknowledged and have been considered in their entirety. 

Status of Application
Claims 1-23 remain pending; Claims 12-22 remain withdrawn but are subject to rejoinder (see below) and claims 1-11 and 23 are subject to examination on the merits and deemed allowable for the reasons recited below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 September 2021 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Withdrawal of Previous Rejections
The rejection of claims 1-11 and 23 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the amendments to clarify the first and second species are different.
The rejection of claims 1-5 and 23 under 35 U.S.C. 112(a) is withdrawn upon further consideration and in view of Applicant’s convincing arguments that a skilled artisan would recognize the genus of proteins that dimerize in a manner to bring two components in close proximity.   

Election/Restrictions
Claims 1-11 and 23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11 January 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a system and method for induced and selective chromatin looping which utilizes two separate fusion proteins, the first comprising one protein (or half) of a dimerizable protein and Cas enzyme from a first species; the second fusion protein comprises the second protein (or half) of the dimerizable protein and a dCas9 enzyme claims 1-23 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        05 November 2021